MOTION FOB REHEARING, REHEARING EN BANC AND CERTIFICATION

PER CURIAM.
We deny Florida Farm Bureau’s Motion for Rehearing and Motion for Rehearing *562En'Banc. However, in light of the fact that automobile accidents involving multiple claims and' inadequate policy limits are likely to lead to fecurrent lawsuits raising similar issues in the future, we grant Florida Farm Bureau’s Motion for Certification and certify the following question as one of great public importance:
IN AN AUTOMOBILE ACCIDENT SCENARIO INVOLVING CLEAR LIABILITY, MULTIPLE CLAIMS, AND INADEQUATE POLICY LIMITS, DOES INSURANCE GOOD FAITH LAW REQUIRE THAT AN INSURER REASONABLY INVESTIGATE ALL CLAIMS PRIOR TO PAYMENT OF ANY CLAIM, KEEP THE INSURED INFORMED OF THE CLAIMS RESOLUTION PROCESS, AND ATTEMPT TO MINIMIZE THE MAGNITUDE OF POSSIBLE EXCESS JUDGMENTS AGAINST THE INSURED?
GUNTHER, POLEN and SHAHOOD, JJ., concur.